One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(HU) Ladies and gentlemen, I would like to draw your attention to the Charter of Fundamental Rights relating to people with disabilities within the Treaty of Lisbon. The Council of Europe is currently working on a new draft anti-discrimination regulation and I would like to highlight three aspects. Firstly, according to the charter, no one can be discriminated against directly or indirectly because they have a child or family member with disabilities. Secondly, from now on, insurers cannot refuse to issue insurance because someone has a genetic disorder or disability. Thirdly, the rights promoted by the European Union's institutions and Christian Democracy attach a great deal of importance to respect for the quality of life of people with disabilities. I would like to draw my fellow Members' attention to all these points because I would like to ask you to support the creation of the Disability Intergroup this week.
(PL) Mr President, the European Union, in which one in seven citizens belongs to a national minority, can be proud of its extensive guarantee to respect their rights. The significance of the European Union's motto - unity in diversity - is worth stressing here. All of us in this Chamber know that a true democracy can be recognised by the way it treats its minorities. The Lisbon Treaty unambiguously imposes an obligation to respect the rights of people who belong to minorities, and the Charter of Fundamental Rights forbids any discrimination based on the grounds of ethnic origin or membership of a national minority.
Unfortunately, there are still countries in the EU which, despite their adoption of international legal obligations in this area, are moving towards the assimilation and outright deprivation of the national identity of their minorities by deliberate policy. Lithuania, for it is this country to which I refer, has, for over 20 years, been discriminating against its citizens in different areas of life. Not only has this been done in a planned way but, since its accession to the European Union, these practices have even increased. The ruling of the Lithuanian Constitutional Court on the spelling of Polish surnames only in Lithuanian transcription is an example.
(PL) Mr President, on 14 October, the European Commission announced its annual enlargement strategy. In this document, the Commission presents an evaluation of the progress made by the Western Balkans and Turkey at a time of world economic crisis, and the most important problems which those countries will have to face up to in the near future.
In my short speech, speaking as a member of the European Parliament delegation to the EU-Turkey Joint Parliamentary Committee, I would like to encourage Turkey to continue the efforts it has undertaken for reform, the objective of which is full democratisation of the country and rapid resolution of conflicts with neighbouring countries. Accession negotiations have reached an advanced stage and require Turkey to make yet greater efforts at meeting the criteria for membership. The perspective of accession to the EU should be an incentive to strengthen democracy and observe human rights, and also to further modernisation of the country and the achievement of European Union standards.
(FR) Mr President, ladies and gentlemen, every six seconds, a child dies of hunger somewhere in the world, and the number of people suffering from malnutrition has just reached the one billion mark.
This very serious situation was condemned at the G20 Summit in Pittsburgh in September. At that summit, it was announced that USD 20 billion would be given to support agriculture in developing countries. Incidentally, the same thing was said at the G8 Summit in L'Aquila.
However, at the World Summit on Food Security held on 16 November in Rome, under the auspices of the Food and Agriculture Organisation, the situation was entirely different: snubbed by almost all of the G8 leaders, it did not end in the ratification of the measures previously anticipated. It is therefore hardly surprising that no precise figure appears in the text numbering forty or so articles, not even the USD 44 billion that the FAO says are needed annually in order to sustain the agricultural systems of the poorest countries.
The authors of the final declaration have merely paid lip service to the promise made by the G8 members - that is, those at L'Aquila - on this matter. I therefore deplore these double standards and question whether the G20 will be capable of implementing these measures. As the famous French comedian Pierre Dac used to say, 'Infinite patience is required to wait eternally for what never comes'.
(ES) Mr President, the situation in the Western Sahara is very serious. The alerts from the Human Rights Observatory in Asturias - my region - and from many other organisations deserve to be taken seriously. There are seven prisoners awaiting military trials for having visited their families in Tindouf, there are political prisoners, there is torture, people have disappeared, and a peaceful heroine and candidate for the Sakharov prize, Aminatou Haidar, the Saharan Gandhi, has been expelled by the territory's occupying power. This is something unprecedented in international law.
Mrs Malmström, Members of the European Commission, new leaders in the Council: the European Union should get involved to support this extremely repressed population. On the 20th anniversary of the fall of the Berlin Wall, there is another wall very close to us acting as a barrier to freedom.
Listen to Aminatou! Save her life!
(SV) Mr President, in recent weeks, we have once again received reports about the poor state of health of the Baltic Sea. I really must, therefore, say a few words about this today, too, also because we had conciliation between the Council and Parliament last week on the budget for 2010. The budget includes the additional EUR 20 million that Parliament wanted to be allocated to the Baltic Sea Strategy, which is gratifying.
I will therefore be sure to remind the Commission, when it is represented here, that we need a legal basis for the Baltic Sea Strategy in order for us to actually be able to put it into practice and for the funds that have now been reserved to actually be put to use. As already mentioned, the reports that we have received over the last few weeks indicate that action is urgently required. Various things need to happen - and quickly. I therefore hope that we will all roll up our sleeves and start to actually do something very soon. Action is needed, not only by us, but also on the part of the Commission, the Council and the parties affected.
(FR) Mr President, on Thursday, I was in Tunis for the trial of the poet and writer Taoufik Ben Brik, indicted in Tunisia on obscure common-law charges that fool no one. Since the 'elections' in Tunisia, held on 25 October, those who defend human rights have been subjected to an outburst of violence and harassment on such a scale as I have never before witnessed, familiar though I am with that country.
On 25 October, President Ben Ali no doubt realised the full extent of the Tunisian people's disaffection with their leader; and the embassies and the European Commission, which unfortunately does not have the political visa to attend this kind of trial, have displayed a general lack of interest in the issue that is unfolding.
I think we must be very clear today. We are guilty of failing in our legal duty to rescue. What is stopping the embassies and the European Commission from rigorously questioning Mr Ben Ali - in the name of our binding agreements and mutual commitments with Tunisia - about his actions, which are entirely contrary to those commitments?
(PT) The trade agreement signed on 4 November between the European Union and Israel, which is aimed at liberalising trade in agricultural products, processed agricultural products and fish and fishery products, is unacceptable for various reasons which we will point out here.
In the first place, it is unacceptable because it is aligned with neo-liberal policies that exacerbate the current economic and social crisis, especially in agriculture and fishing, but this fact becomes particularly serious when these policies are promoted through an agreement with a country that is violating international law and the most basic rights of the Palestinian people; a country which does not respect its obligations as agreed in the roadmap for peace, keeping Gaza under siege, building more settlements, continuing to build the wall and expelling Palestinians from Jerusalem. This is a country that is continuing to escalate the violation of human rights and international humanitarian laws.
We denounce and condemn the signing of this agreement, which will include the trade of products from Israeli settlements in Palestinian territories, highlighting the European Union's undeniable and unacceptable complicity with Israel in the face of the serious violations I have just described.
We wish to voice our complete solidarity with the Palestinian people here, and stand up for their right to build a free, independent and sovereign state.
Mr President, Russian exile Pavel Stroilov recently published revelations about the collaboration between the British Labour Party and the Soviet Union during the Cold War.
Soviet archival documents state that, in the 1980s, Neil Kinnock, as Leader of the Opposition, approached Mikhail Gorbachev through secret envoys to see how the Kremlin would respond if a Labour Government stopped the implementation of the Trident nuclear missile programme. If the report given to Mr Gorbachev is true, it means that Lord Kinnock approached one of Britain's enemies in order to seek approval regarding his party's defence policy and, if elected, Britain's defence policy.
If this report is true, then Lord Kinnock would be guilty of treason. The documents now available must be investigated at the highest possible level by the British authorities and Lord Kinnock given the opportunity to answer the Soviet evidence.
(HU) It is a sad fact that a policy justifying the collective disenfranchisement of minorities can still provide an obstacle even today to the next wave of the integration process. I would like to thank the President for what he did in order to restore normality in Slovakia. The language law is just one such sad, small chapter. The Czech case was another example. The Czech Head of State must know, even without the Treaty of Lisbon, that the Beneš Decrees came about through the enforcement of the principle of collective guilt and are not made unlawful with the enactment of the Charter of Fundamental Rights; they are, in fact, still in conflict with more than six European documents. We are confident that the future of the Treaty of Lisbon and the EU will be defined not by the rekindling of collective disenfranchisement from the Second World War, but by safeguarding the rights of minorities according to the customary European practice of guaranteeing autonomy in cultural life.
(SK) 20 November marked the 20th anniversary of the UN's adoption of the Convention on the Rights of the Child.
The anniversary also marks the creation of the Intergroup on Family and the Protection of Childhood. The challenges facing the EU - such as demography, work-life balance, care for persons reliant on assistance, social inclusion, combating poverty among families and children and the policy for intergenerational solidarity - require the expertise of family organisations dedicated to protecting the interests of children.
The Convention on the Rights of the Child states that, for the harmonious development of personality, children need to grow up in a family environment based on happiness, love and understanding. The Intergroup on Family and the Protection of Childhood works in Parliament as a platform for the pluralistic views of Members of all political groups. I invite all Members to support this group in their political parties. They will enable the continuation of an important and useful role of this Parliament.
(RO) The situation of the Romanian community in Italy is a cause of ever-growing concern. The whole of Europe is already familiar with the way in which attempts have been made to blame a whole community on account of the actions of a few offenders. Romanians are facing ever-increasing problems on a daily basis, along with growing intimidation and fear.
Let me give you just a few examples. There was a recent report in the press about a blatant case of discrimination. The director of an Italian company providing telephone, cable and internet services advised his employees not to sign contracts with Romanian citizens. In another example, a child, who was a Romanian national of Roma ethnic origin, suffered an injury, but none of the hospitals in the city of Messina wanted to admit him. He died on the way to Catania. These are just a few specific incidents. However, Romanians in Italy are facing similar censure almost every day.
I believe that clear notice must be given to the Italian Government at European level to halt the acts of discrimination against Romanian immigrants.
Mr President, I was going to speak on the importance of European structural funds for regions like Wales post-2013, but I must respond to the comments made by Mr Batten earlier about a distinguished British politician and former Commissioner in the European Commission. To accuse such a person of treason is, I believe, to say the least, unparliamentary language, and he should be ashamed of himself. I would ask him to withdraw those remarks, and, if he will not, I think you, Mr President, should ask him to do so.
(SL) In this House, we will soon have the opportunity to hear from the candidate for the post of High Representative for Foreign Affairs and Security Policy.
This will also be a kind of test for us and an indication of the influence which Europe can bring to bear on the peace process in the Middle East, as well as an answer to the question of whether the European Union can play an active role in resolving these problems at all. We have not had much success to date and my fellow Member who spoke previously has illustrated that in greater detail.
In recent days, the vicious circle of violence in the Middle East has continued. First, Hamas terrorists fired rockets, then Israel retaliated disproportionately, and once again it is difficult to distinguish between civilian and military casualties.
I take the view that we must not, even for a moment, relax the efforts which we have to devote to the peace process in the Middle East.
Mr President, soldiers from the United Kingdom and many other European nations are fighting and dying in Afghanistan. We are told that the reasons are to keep our country safe by preventing the return of al-Qaeda, or to protect democracy, or to fight drugs, or to support Pakistan, or to uphold the rights of women. But I am no longer convinced by any of these explanations. There is no clear political strategy, and I do not know what the death of our soldiers is supposed to achieve. Far from bringing us security, I fear our presence is increasing the dangers, allowing us to be portrayed by Islamist extremists as foreign invaders supporting a government of warlords and drug barons in a civil war. Our actions foster the growth of radical, anti-Western Islamic beliefs. We need a diplomatic strategy; we must talk with the Taliban, we must promote reconciliation and seek to broaden the composition of the current government and we must be prepared to withdraw our soldiers from Afghan soil.
(FR) Mr President, as you are aware, an agreement between the Belgian State and GDF Suez was reached in October 2009. It extends and consolidates the monopoly held by GDF Suez until 2025. This goes entirely against liberalisation policies. It also constitutes a decision that will confirm the monopoly of nuclear energy, which is going to make plans for renewable energies and related jobs considerably more challenging.
When we hear that the regulator, instead of being independent, is ultimately going to relinquish market surveillance and pricing to a follow-up committee on which GDF Suez is to sit, then I really do start to wonder. I hope the Commission is going to act in response and put its finger on a situation in which we find both judge and judged, monitor and monitored.
I therefore hope that the Commission will respond, particularly on the eve of the Copenhagen Summit where energy issues - especially renewable energies - will, of course, be fundamental. I hope the Commission will make sure that Belgium does not see a so-called pax electrica, whose chief aim is to strengthen the monopoly held by Electrabel GDF Suez.
Mr President, tomorrow, tens of thousands of public sector workers in Ireland take national strike action. Low paid civil servants, nurses, teachers and local authority workers are sick of being scapegoated for a crisis in Irish and world capitalism and being forced to pay for that crisis, for which they are not responsible.
I want, from this European Parliament, to send the warmest support to those workers on strike tomorrow. This Irish Government has no democratic mandate for its savage programme of cuts. I urge workers in Ireland to extend the action, to bring down this undemocratic government and force a general election, and let the people decide.
The EU Council and Commission are also culpable in demanding savage cuts in Ireland. These institutions have even less credibility this week after another cynical deal between the EPP and the Social Democrats for the Presidency, and for appointing as High Representative for Foreign Affairs a lady who was never elected to a public assembly but derived the new position by being placed in a chamber of feudal fossils, as a result of being a Labour Party British trustee.
Clearly, workers all over Europe have to stand up and fight, themselves, rather than depend on this neo-liberal majority in this Chamber.
(DE) Mr President, one in seven Europeans belongs to an ethnic minority. In spite of this fact, protection for autochthonous minorities in Europe is not seen as a priority. While Brussels never tires of taking all kinds of competences away from the Member States, the Commission, stating that it does not wish to interfere in internal affairs, has declared conflicts between minorities a matter for the states concerned. There is no unified approach in Europe. International law provisions are applied quite differently in different states.
France, for example, does not recognise any ethnic minorities and in Slovenia, the AVNOJ decisions still infringe international law. In Austria, on the other hand, the Slovenian minority enjoys a full range of opportunities for development. In my view, these obvious discrepancies reflect a need for a European law on ethnic groups. If Europe wants to protect the ethnic diversity it has developed throughout history, it is vital to draw up an internationally binding European law on ethnic groups which covers autochthonous minorities. This would be an opportunity for the EU to prove that it pays more than just lip service to the protection of national diversity within Europe.
(PL) Mr President, the ceremonies which took place on 9 November this year in Berlin on the 20th anniversary of the demolition of the Berlin Wall commemorated the unification of Germany. Moreover, they also showed the route taken by Central and Eastern Europe to freedom and democracy, and to the end of the division, not only of Germany, but of the whole of Europe.
Demolition of Berlin's wall of division was the end of that road, but the process of transformation in Central and Eastern Europe began with events on the Polish coast and the formation of Solidarity under the leadership of Lech Wałęsa in August 1980. Let us also remember the demonstrations for freedom in Hungary in 1956 and the June protests in Poznań, the events of 1968 in Czechoslovakia and the fallen shipyard workers in Gdańsk in 1970.
Many people were committed to the opposition in different countries, and they fought for freedom and honour. Some of them gave their lives. Let us revere and honour them. Let us also remember the politicians who displayed great imagination and determination in building freedom, democracy and a market economy.
Colleagues, I interrupt the one-minute speeches on matters of political importance in order to make an announcement.